STEPHEN D. HANS
Tel: 718.275.6700 x 204
shans@hansassociates.com

                                             October 24, 2019

VIA ECF
Honorable Sanket J. Bulsara
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:       Guzman v. J.J. Tapper & Co., Inc.
                  Case No. 19-cv-00670-DLI-SJB

Dear Judge Bulsara:

        I have recently filed a Notice of Appearance on the above matter. I have been trying to
gather the documents and file on this matter over the last couple of weeks from my client and Mr.
Taubenfeld. The purpose of this letter is to seek a limited extension of the discovery deadline. I
believe Mr. Cooper consents to that extension.

       The first and most obvious reason is the fact that I recently was substituted as counsel for
United LLC and Ms. Tapper. I have not received all the relevant documents and evidence on this
matter. That fact combined with a very difficult schedule in October and November. I am unable
to complete discovery before the deadline on November 13.

      However, Mr. Cooper has made it clear that his client is very sick, suffering from cancer.
Mr. Cooper has requested, and I have agreed to take his client’s deposition in the middle of
November and not delay such given his client’s medical condition.

      Additionally, the remaining Defendants have retained new counsel, Arthur Foreman, Esq.
who will also need some time to review the file and be prepared to go forward.
                                                                      Honorable Sanket J. Bulsara
                                                                                October 24, 2019
                                                                                           Page 2


       It is my belief that as long as the most urgent need is met, that is, Mr. Guzman’s deposition
as Mr. Cooper requested, there would not be any prejudice to a new deadline toward the end of
December.

       If the Court wishes to schedule a telephone conference, I am readily available.


                                              Respectfully Submitted,
                                              ______/s/_______________
                                              Stephen D. Hans (SH-0798)




                                                                                                  2
